LEASE

This Lease is made and entered into this 1 day of May, 1999, by and between
Eateries, Inc. "EATS" (together referred to as "Tenant"), and Great Places
L.L.C. "GPLLC"., an Oklahoma Limited Liability Company ("Landlord").

WITNESSETH:

In consideration of the mutual covenants and agreements contained in this Lease
and the due and faithful performance of each and all the terms, covenants and
conditions contained herein, Landlord and Tenant agree as follows:

ARTICLE 1

Leased Premises

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
building, the parking lot, driveways, and other improvements, more particularly
described on attached Exhibit "A," (the "Premises") located at 1220 S. Santa Fe,
Edmond, Oklahoma.

ARTICLE 2

Term

(A) Initial Term: This Lease shall be effective on June 1, 1999, the "Rent
Commencement Date," and the initial term of this Lease shall extend to the date
fifteen years from the Rent commencement Date ("Initial Term"), unless sooner
terminated or extended as herein provided. The term "Lease Year" as used herein
shall be defined as twelve months beginning on the Rent Commencement Date. Each
successive Lease Year shall be that twelve-month period following the end of the
first Lease Year.

(B) Option to Extend: As part of the consideration for the execution of this
Lease by Tenant, and conditioned upon Tenant having performed all of its
obligations hereunder, and provided Tenant is not at the time of exercise of any
such option to extend in default hereunder, Landlord hereby grants to Tenant one
option to extend the Initial Term for a period of five years, upon the same
terms and I I conditions, with rent at the rate as paid in the last year of the
initial fifteen year term plus the cumulative CPI increase or $20 per square
foot whichever is greater. If Tenant elects to exercise the option to extend
this Lease, it shall notify Landlord of its intention in writing not less than
six months before the expiration of the Initial Term.  Except as otherwise
specifically stated in this Lease, the term of this Lease shall include the
Initial Term and any extension, renewal or holdover thereof.

ARTICLE 3

Use

(A) The Premises shall be used only for the purposes of maintaining office
space. In connection therewith, Tenant shall be in compliance at all times with
all applicable statutes and ordinances.

(B) Tenant shall, during the term of this Lease, operate its business on the
Premises with reasonable due diligence and efficiency in a first-class and
professional manner; provided, however, that this provision shall not apply if
the Premises should be closed and the business of Tenant therein be temporarily
shut down on account of strikes, lockouts, acts of God, repairing, cleaning,
decorating or remodeling or causes beyond the control of Tenant; and provided,
however, that this shall in no way affect Tenant's other obligations under this
Lease, including but not limited to the payment of Rent.

ARTICLE

4 Rent

(A) Tenant agrees to pay to Landlord as rental payments "Rent"; $8,900 per month
($106,800 annually) for years one (1) through three (3), $10,383 per month
($124,600 annually) for years four (4) through year six (6), $11,867 per month
($142,400 annually) for years seven (7) through year ten (10), and $13,350 per
month ($160,200 annually) or the year one rate increased by the cumulative
increase in the CPI, whichever is greater, for years eleven (11) through year
fifteen (15) . The monthly rental shall be paid in advance, without demand, on
the first day of each calendar month during the term of this Lease prorated on a
per diem basis for a fraction of any month. The prorated rent for the first
fractional month of the Initial Term shall be paid on the execution of this
Lease, if applicable.

As used in this lease, the term "CPI" or "Consumer Price Index" shall mean the
average for urban wage earnings and clerical workers, all items, sub-groups, and
special groups of items as promulgated by the Bureau of Labor Statistics of the
United States Department of Labor, using the year 1999 as a base of 100.

In the event that the Consumer Price Index ceases to incorporate a significant
number of items, or if a substantial change is made in the method of
establishing the CPI, then the CPI shall be adjusted to the figure that would
have resulted had no change occurred in the manner of computing the CPI. In the
event that the CPI (or a successor or substitute index) is not available, a
reliable governmental or other nonpartisan publication, evaluating the relevant
information used in determining the CPI, shall be used in lieu of the CPI.

Where required in this Lease, the cumulative increase in the CPI will be
calculated by determining the percentage increase in the CPI during the period
of time from the base year of 1999 through the year next previous to the year in
which the rental amount is to be calculated.

(B) Tenant and Landlord agree that no security deposit will be required.

(C) All sums of money to be paid Landlord by Tenant under this lease will be
considered Rent. Any payment of Rent made more than fifteen days after it is due
will earn interest at 15% per annum ("Default Rate").

ARTICLE 5

Indemnity - Insurance by Tenant

(A) Tenant covenants with Landlord that Landlord shall not be liable for any
damage or liability of any kind or for any damage or injury to persons or
property during the term of this Lease from any cause whatsoever by reason of
the use, occupancy and enjoyment of the Premises by Tenant or any person thereon
or any person holding under Tenant, and Tenant hereby indemnifies and saves
harmless Landlord from all liability whatsoever on account of any such damage or
injury and from all liens, claims, and demands arising out of the use of the
Premises; provided, however, that Tenant shall not be liable for damage or
injury occasioned by reason of the negligent acts or omissions of Landlord, its
agents, servants, employees or contractors and Landlord agrees to hold Tenant
harmless therefrom, including attorneys fees and costs of defense.

(B) Tenant further covenants and agrees that it will carry and maintain, during
the entire term hereof, at Tenant's sole cost and expense, Rent, the following
types of insurance, in the amount specified and in the form hereinafter provided
for:

(1) Public Liability and Property Damage: During the term of this Lease, Tenant
shall procure and maintain in full force and effect, at its sole cost, bodily
injury and property damage liability insurance with coverage limits of not less
than $2,000,000.00 combined, and $500,000.00 each occurrence, insuring against
any and all liability of the insured with respect to the Premises or arising out
of the maintenance, use or occupancy thereof. All such bodily injury liability
insurance and property damage liability insurance may be provided under
umbrella-type policies maintained by Tenant.

(2) Fire and Extended Coverage Insurance: Tenant agrees that it will, during the
term hereof, at its sole expense, keep in full force and effect upon the
Premises fire insurance with Special Extended Coverage written by a responsible
insurance company authorized to do business in the state where the Premises are
located in an amount not less than one hundred percent of the replacement cost
of the Restaurant, including furniture, fixtures, equipment and any alterations
or additions to the Premises whether owned by Tenant or Landlord. All fire and
extended coverage insurance which Tenant is obligated to maintain shall be for
the benefit of Landlord and Tenant. In the case of loss or damage by fire or
other risks insured against, such insurance proceeds shall be paid to and become
the property of Landlord, except that Tenant shall be entitled to the
replacement cost of Tenant's Property as defined in Article 10 hereof.

(3) Policy Form: All policies of insurance provided for herein shall be issued
by insurance companies with general policyholder's rating of not less than A and
a financial rating of not less than class XII as rated in the most current
available Best's Insurance Reports, and shall be qualified to do business in the
state in which the Premises are located. All such policies shall be issued in
the name of Tenant and shall name Landlord as an additional insured thereunder,
which policies shall be for the mutual and joint benefit and protection of
Landlord and Tenant to the extent of their respective interests in the Premises.
Certificates of such insurance shall be delivered to Landlord. As often as any
such policy shall expire or terminate, renewal or additional policies shall be
procured and maintained by Tenant in like manner and to like extent. All
policies of insurance shall contain a provision that the company writing said
policy will give to Landlord twenty days' notice in writing in advance of any
cancellation or lapse or the effective date of any reduction in the amounts of
insurance.

(4) Mutual Waiver of Subrogation: Landlord and Tenant, hereby grant to each
other, on behalf of any insurer providing fire and all-risk coverage to either
of them covering the Premises or contents of the Premises, a mutual waiver of
any right of subrogation any such insurer of one party may acquire against the
other by virtue of payments of any loss under such insurance, such a waiver to
be effective so long as each is empowered to grant such waiver under the terms
of its insurance policy or policies involved without payment of additional
premium. Each party will notify the other in the event of cancellation of such
provision, and such waiver shall stand mutually terminated as of the date either
Landlord or Tenant ceases to be so empowered.

ARTICLE 6

Not Used

ARTICLE 7

Taxes

(A) Tenant agrees to pay as Rent during the term of this Lease, before any fine,
penalty, interest or cost may be added thereto, or becomes due or is imposed by
operation of law for the nonpayment thereof, all taxes, assessments or
impositions, license and permit fees and other governmental charges, general or
special, ordinary or extraordinary, unforeseen and foreseen, of any kind and
nature whatsoever, levied and assessed upon the Premises and personal property
therein. Upon request Tenant shall provide Landlord with copies of tax receipts
or similar evidence of Tenant's payments thereof or if requested by Landlord,
shall deliver to Landlord a check made payable to the taxing authority within
seven days after Landlord's request but in no event more than thirty days before
such payment is due.

Taxes for the first fractional year of the Lease Term and for the last year of
the term hereof shall be prorated between Landlord and Tenant so that Tenant
shall be responsible for the payment of only those taxes accruing during the
term of this Lease. With respect to any assessments which may be levied against
or upon the Premises or which under the laws then in force may be evidenced by
improvements or other bonds, or may be paid in annual installments, only the
amount of such annual installment (with appropriate proration for any partial
year) and statutory interest shall be included within the computation of the
annual taxes and assessments levied against the premises.

(B) Nothing herein contained shall require Tenant to pay income taxes assessed
against Landlord, or any capital levy, corporation franchise, excess profits,
estate, succession, inheritance or transfer taxes of Landlord.

(C) Landlord agrees that Tenant retains the right, at Tenant's sole cost and
expense, to contest the legality or validity of any of the taxes, assessments,
levies or other public charges to be paid by Tenant which are not being
contested by Landlord, and in the event of any such contest, the failure on the
part of Tenant to pay any such tax, assessment, levy or charge promptly when the
same becomes due and payable shall not constitute a default hereunder, and
Tenant upon final determination of such contest, shall immediately pay and
discharge any judgment rendered against it, together with all costs and charges
incidental thereto.

(D) Tenant shall also pay when due any sales, use, transaction, rent, excise or
other taxes levied or imposed upon, or measured by, amounts payable by Tenant to
Landlord under this Lease other than income taxes imposed upon Landlord.

ARTICLE 8

Triple-net Lease

This Lease is a "Triple-net Lease" and requires the Tenant to pay or reimburse
Landlord, should Landlord advance such costs and expenses, all costs associated
with the premises including but not limited to, all utilities, insurance, taxes,
and repairs and maintenance as described in Articles 5, 7, and 14 of this Lease
respectively.

ARTICLE 9

Changes alterations and Additions/Compliance with Laws

(A) Tenant shall have the right at any time and from time to time during the
term of this Lease to make non-structural changes, alterations and additions to
the interior of the Premises; provided, however, that Tenant shall make no
changes or alterations costing more than $100,000.00 without first obtaining the
written consent of Landlord, which consent shall not be unreasonably withheld or
delayed, nor shall such changes materially diminish the value of the Premises.

(B) No such change, alteration or addition shall be undertaken or commenced
until Tenant shall have procured and paid for all required permits and licenses
of all governmental authorities having jurisdiction.

(C) All work done in connection with any change, alteration or addition shall be
done with

I reasonable diligence, in good workmanlike manner and in compliance with all
applicable laws and regulations of all governmental authorities having
jurisdiction. The cost of any such change, alteration or addition shall be paid
or discharged by Tenant so that the Premises at all tunes shall be free of any
and all liens resulting therefrom, and Tenant's all-risk coverage for the
Premises shall be accordingly increased to cover such modifications.

ARTICLE 10

Mechanic's Liens

(A) Tenant shall pay or cause to be paid all costs for work done by it or caused
to be done by it on the Premises, and Tenant shall keep the Premises free and
clear of all mechanic's liens and other liens due to work done for Tenant or
persons claiming under Tenant. Tenant shall indemnify and save Landlord harmless
from all liability, loss, damage, costs, attorneys' fees and all other expenses
on account of claims of lien of laborers or materialmen or others for work
performed or material or supplies furnished for Tenant or persons claiming under
Tenant and Landlord shall have a similar obligation to Tenant for work or
material furnished to Landlord.

(B) Within thirty days after the filing of any mechanic's lien or claim of lien,
Tenant shall either: have discharged the lien from the Premises by payment or by
recording a sufficient bond as provided by law, or have purchased and delivered
to Landlord a title insurance policy insuring Landlord against the lien. If a
final judgment establishing the validity or existence of a claim or lien for any
amount is entered, Tenant shall pay and satisfy the same immediately.

(C) If Tenant shall fail to comply with the requirements of subparagraph (B)
above, Landlord shall have the right, but not the obligation, to pay the lien or
claim of lien, regardless of any dispute over its validity, and the amounts so
paid, together with reasonable attorneys' fees and any other costs or expenses
incurred in connection with the lien, shall be immediately due and payable from
Tenant to Landlord.

(D) Should any lien claims be filed against the Premises or any action affecting
the title to the Premises be commenced, the party receiving notice of such lien
or action shall forthwith give the other party written notice thereof.

(E) All references herein to "Lien" or "mechanic's lien" shall refer only to a
mechanic's lien or claim of lien which states that work has been completed on
the Premises and payment has not been forthcoming, and shall not include any
statutory notice of record which are for the sole purpose of stating that work
has commenced on the Premises.

ARTICLE 11

Signs

Tenant shall be allowed to affix and maintain building signs and free standing
monument signs on the Premises as approved from time to time by any requisite
governmental agency.

ARTICLE 12

Fixtures and Personal Property

All of Tenant's personal property within the Premises, including furniture,
furnishings, and equipment and except property installed or attached to the
Premises at Tenant's expense, (collectively "Tenant's Property"), shall remain
the property of Tenant, and Tenant shall have the right to remove any and all of
Tenant's Property at any time during or upon the termination of the term hereof
for purposes of replacement otherwise. Tenant shall maintain adequate equipment
to conduct the business permitted in Article 3 and to conform with regulatory
requirements concerning equipment. Tenant shall promptly repair any damage
occasioned to the Premises by reason of the removal of Tenant's Property. Any of
Tenant's property not removed from the Premises before thirty days after the
expiration of the initial term will become the property of Landlord, who may
dispose of it as Landlord sees fit, but Tenant will pay storage and disposition
costs thereof. As required by Landlord, Tenant will remove any fixtures
installed by Tenant at the expiration of the partial term as the same may be
extended, promptly repairing any damage caused by such removal. All remaining
fixtures will become Landlord's property.

ARTICLE 13

Assigning, Mortgaging. Subletting,

(A) Tenant shall not assign, transfer, mortgage, pledge, hypothecate or encumber
this Lease or Tenant's interest in and to the Premises or any part thereof or
sublet all or any portion of the Premises without first procuring the written
consent of Landlord, which consent shall not be unreasonable withheld or
delayed, provided that Tenant shall continue to remain liable to Landlord under
this Lease. Any attempted transfer, assignment or subletting without the written
consent of Landlord shall be void and confer no rights upon any third person.

(B) Each transfer, assignment or subletting to which there has been consent
shall be by an instrument in writing in a form and substance satisfactory in
Landlord's reasonable judgment. The transferee, assignee or sublessee shall
agree in writing for the benefit of Landlord herein to assume, to be bound by
and to perform the terms, covenants and conditions of this Lease to be done,
kept and performed by Tenant.

(C) Notwithstanding the foregoing, Tenant shall have the right, without
Landlord's consent, to assign or transfer this Lease or sublet the Premises or
any part thereof to a successor corporation of Tenant, to any corporation into
which or with which Tenant merges or consolidates, or to any parent, subsidiary
or affiliated corporation, including any corporation which controls or is under
the control of Tenant, or to any franchisee of Tenant or of any corporation
affiliated with Tenant; provided that any such assignee or subtenant shall
deliver to Landlord a copy of a document satisfactory in Landlord's reasonable
judgment under which such assignee or subtenant agrees to assume and perform all
of the terms and conditions of this Lease on Tenant's part to be performed from
and after the effective date of the assignment or sublease, and further provided
that Tenant shall guarantee the financial performance of the assignee under this
Lease.

 

ARTICLE 14

Repairs and Maintenance

(A) Subject to the provisions of Article 15, Tenant shall at its own cost and
expense, as Rent, keep and maintain the Premises, including the parking area and
all grounds surrounding the building on the Premises in good and sanitary order,
condition and repair, and make all necessary repairs and replacements to the
Premises, including the parking areas and such grounds, including but not
limited to roof, pipes, heating, air conditioning and ventilation systems,
plumbing system, windowglass, windows, ceilings, interior walls, floors,
skylights, doors, cabinets, draperies, carpeting and other floorcoverings,
electrical wiring, light fixtures and switches and all other fixtures and all
the appliances and appurtenances and all landscaping, lawn maintenance and
watering systems belonging thereto. All maintenance, repairs, and replacements
shall be done in a first-class manner at least equal in quality to the original
work. In the event Tenant shall default in performing maintenance, repairs or
replacements, Landlord may (but shall not be so required) perform such
maintenance, repairs or replacements for Tenant's account, and the expenses
thereof shall constitute and be immediately due and payable as additional rent.

Landlord shall not be obligated to make any repairs, replacements, alterations,
additions or improvements in or to the Premises or grounds of the Premises
except for any damage caused by the negligence of Landlord or its agents,
servants, employees or contractors. Tenant may, after having given thirty days
prior written notice to Landlord, repair any such damage caused by the
negligence of Landlord or its agents, servants, employees or contractors and
deduct such costs from the next payment of rent due hereunder, so long as
Landlord is not diligently pursuing such repair.

ARTICLE 15

Reconstruction

(A) In the event the Premises shall be destroyed by fire or any other perils,
Tenant shall:

1.  Within a period of sixty days thereafter, commence repair, reconstruction
and restoration of the Premises and prosecute the same diligently to complete in
accordance with plans prepared by Tenant and approved by Landlord, which
approval shall not be unreasonable withheld or delayed, in which event this
Lease shall continue in full force and effect and for such purpose Landlord
shall make available to Tenant the proceeds of all insurance received by
Landlord with respect to such destruction, or

2.  In the event more than 33 1/3 percent of the then replacement value of the
Premises is destroyed within the last three years of the Initial Term or during
the last three years of any extended term, either Landlord or Tenant (provided
it is not then in default hereunder) may at its option elect to terminate this
Lease by giving written notice of such termination to the other parry within
thirty days after such destruction, in which event this Lease shall terminate
upon the giving of such notice, and all insurance proceeds attributable to the
Premises (except for that portion attributable to Tenant's Property) shall be
payable to Landlord and neither party shall thereafter have any further rights
or obligations hereunder.

(B) Upon any termination of this Lease under any of the provisions of this
Article, the parties shall be released thereby without further obligations to
the other parry coincident with the surrender of possession of the Premises to
Landlord except for items which have theretofore accrued and remain unpaid.

ARTICLE 16

Bankruptcy - Insolvency

Tenant agrees that in the event all or substantially all of Tenant's assets are
placed in the hands of a receiver or trustee, and such receivership or
trusteeship continues for period of ninety days, or should Tenant make an
assignment for the benefit of creditors or be finally adjudicated a bankrupt, or
should Tenant institute any proceedings under the Bankruptcy Code as the same
now exists or under any amendment thereof which may hereafter be enacted, or
under any other act relating to the subject of bankruptcy wherein Tenant seeks
to be adjudicated a bankrupt, or to be discharged of its debt, or to effect a
plan of liquidation, composition or reorganization, or should any involuntary
proceeding not be removed within one hundred twenty days thereafter, then this
Lease or any interest in and to the Premises shall not become an asset in any
and all rights or remedies of Landlord hereunder or by law provided, it shall be
lawful for Landlord to declare the term hereof ended and to reenter the Premises
and take possession thereof and remove all persons therefrom, and Tenant shall
have no further claim thereon or hereunder.

ARTICLE 17

Defaults/Remedies

Tenant's Default; Landlord's Remedies and Lien

(A) Tenant's Default. This Lease is made upon the condition that Tenant shall
punctually and faithfully perform all of the covenants, conditions and
agreements to be performed by Tenant as set forth in this Lease. The following
shall each be deemed to be an event of default (an "Event of Default"):

    (a) The failure of Tenant to pay the Rent, or any installment thereof, if
such failure continues for ten (10) days after such payment is due, without the
necessity of Landlord giving Tenant notice of any such failure, which notice
Tenant hereby waives:

    (b) Repetition or continuation of any failure to timely pay any Rent, where
such failure shall continue or be repeated for two (2) consecutive months, or
more than four (4) times in any period of twelve (12) consecutive months (As
used in this subsection (b) "timely" shall mean when due, without regard to any
grace period as provided in subsection (a) above);

    (c) The failure of Tenant to observe or perform any of the covenants, terms
or conditions set forth in Article 13 relating to assignments, mortgaging, and
subletting) or when such failure continues for a period of fifteen (15)' days,
without the necessity of Landlord giving Tenant notice of any such failure,
which notice Tenant hereby waives;

    (d) The failure of Tenant to observe or perform any other covenant, term or
condition set forth in this Lease when said failure continues for a period of
fifteen (15) days after written notice thereof from Landlord to Tenant, or if
such failure cannot reasonably be cured within fifteen (15) days, when said
failure continues for a period of sixty (60) days after written notice thereof
from Landlord to Tenant provided that Tenant commences to cure said failure
within such fifteen (15) day period and continues diligently to pursue the
curing of the same until completed.

    (e) The commencement of levy, execution, attachment or other process of law
upon, on or against the estate created in Tenant hereby; the appointment of a
liquidator, receiver, custodian, sequestrator, conservator, examiner, trustee or
other similar officer for Tenant, and the continuation of such appointment for a
period of thirty (30) days, or the insolvency of Tenant or any assignment by
Tenant for the benefit of creditors;

    (f) The commencement of a case by or against Tenant under any insolvency,
bankruptcy, creditor adjustment or debtor rehabilitation laws, whether state or
federal, or the determination by Tenant to request relief under any insolvency
proceeding, including any insolvency bankruptcy, creditor adjustment or debtor
rehabilitation laws, whether state or federal. Such commencement or
determination by Tenant shall terminate the estate created in Tenant hereby and
neither this Lease nor the premises shall become as asset in any such
proceeding;

    (g) Tenant's failure to pay when due and payable, all taxes, assessments and
government charges imposed upon it or which it is required to withhold and pay
over, without the necessity of Landlord giving Tenant notice of any such
failure, which notice Tenant hereby waives;

    (h) The enactment of any rent control law or ordinance which requires
reductions in any Rent payable hereunder or which prohibits, or reduces the
amount of, any increase of Rent provided for in this Lease; and

    (i) The repetition of any failure to observe or perform any one or more of
the covenants, terms or conditions hereof (whether or not any such failure is
specified in subsections (a) through (i) above) more than four (4) times, in the
aggregate, in any period of twelve (12) consecutive months, without regard to
any required notice and/or grace period which may be provided herein.
Notwithstanding the foregoing, Landlord shall not be required to give Tenant any
notice or period to cure any failure or other circumstance described above
before exercising Landlord's remedies hereunder if Landlord in good faith
reasonable believes that emergency action is necessary to prevent loss of or
injury to persons or property or to prevent the incurrence of a cost or expense
which Landlord reasonable believes Tenant will be unable or unwilling to pay. In
such event Landlord may exercise such remedies and take such other action as it
deems reasonable appropriate and shall promptly thereafter give Tenant notice
thereof. 

(B) No Waiver; Remedies.  Landlord's failure to insist upon strict performance
of any covenant, term or condition of this Lease or to exercise any right or
remedy shall not be deemed (i ) a waiver of any default or breach hereunder so
long as the same shall continue to exist, or (ii) a waiver or relinquishment for
the future of such performance, right or remedy. Upon an Event of Default above,
have the following remedies in addition to all other rights and remedies
specified elsewhere in this Lease and which may now or hereafter provided by law
or equity, to which Landlord may resort cumulatively, successively or in the
alternative:

Landlord may decline to retake possession of the Leased Premises and may sue for
the Rent as such Rent becomes due or sue for the present value of the Rent to
accrue under this Lease and other damages or remedies to which Landlord may be
entitled.

Landlord may elect to retake possession of the Leased Premises and, without
initially reletting the Leased Premises, sue for damages in an amount equal to
the present value of the Rent to accrue under this Lease and other damages or
remedies to which Landlord may be entitled.

Landlord may retake possession of the Premises, relet the Premises and sue for
damages. During the period of time that Landlord is trying to relet the
Premises, Tenant will be liable for damages in an amount equal to the full Rent.
Landlord may sue from time to time for the rent and/or damages which accrue
under this Lease, or may sue for the present value of the total rent and /or
damages which will be due or which may be sustained throughout the remaining
term in accordance with the measure of damages set forth below. The election to
sue either periodically or for the total amount shall be at the sole option and
discretion of Landlord. In any action brought by Landlord to recover rent and/or
damages, Tenant waives to the fullest extent permitted by law any applicable
statute of limitations.

Landlord may elect to seek declaratory relief, specific performance and/or
injunctive relief (prohibitive or mandatory) with respect to any covenant, term
or condition set forth in this Lease.

Landlord may terminate this Lease, re-enter the Property and take possession
thereof, remove all persons and property therefrom, and sue for damages, in
which event Tenant shall have no further claim or right hereunder.

( C ) Provisions Regarding Landlord's Remedies. The following provisions shall
apply with respect to Landlord's remedies:

Landlord's re-entry or taking of possession of the Leased Premises shall not be
construed as an election to terminate this Lease unless Landlord gives written
notice of such termination. Notwithstanding any reletting without termination,
Landlord may, at any time after a reletting and subject to the provisions
herein, elect to deem this Lease terminated for any then uncured default. Any
re-entry or taking of possession by Landlord shall not affect or diminish the
ongoing obligation or liability of Tenant for all Rent and other obligations due
and owing under this Lease. Re-entry by the Landlord will not obligate the
Landlord to mitigate damages by reletting, unless otherwise provided by
applicable law. Wherever in this Lease Landlord has reserved or is granted the
right of re-entry into the Premises, the use of such word is not intended, nor
shall it be construed to be limited to its technical legal meaning.

If Landlord re-enters, it may take possession of the Premises, remove all
persons and property from the Premises and store such property at Tenant's
expense or resort to legal process without being deemed guilty of trespass or
becoming liable for any loss or damage occasioned thereby. Tenant agrees that if
Landlord stores such property, Landlord shall have a lien thereon pursuant to 42
Okla. Stat. 91.

Landlord may relet the Premises or any part thereof for such term or terms
(which may extend beyond the Term), and at such rentals and upon such other
terms and conditions as Landlord in its sole discretion deems advisable and such
reletting shall not in any way relieve Tenant from the obligations and
liabilities under this Lease. Any and all amounts received upon such reletting
and all rentals received by Landlord therefrom shall be applied first to any
indebtedness owed by Tenant to Landlord other than Rend due hereunder, then to
pay any cost and expense of reletting, including brokers' and attorneys' fees
and costs of alterations and repairs, then to the Rend due hereunder. If there
is any residue, it shall be applied ( i ) to any other damage incurred by
Landlord as a result of Tenant's default, or (ii) if this Lease is not
terminated, to any deficiencies between the rentals received and the Rent that
may become due hereunder. In such latter event, any funds due Tenant shall be
paid at the expiration of the Term. It is understood that said funds shall not
draw interest while held by Landlord as security for Tenant's obligations
hereunder.

To the extent permitted by law, Tenant waives any right of redemption, re-entry
or repossession and any defense of merger.

Landlord may pursue one or more remedies against Tenant and need not elect its
remedy until such time as findings of fact have been made by a judge or jury,
whichever is applicable, in a trial court of competent jurisdiction.

The covenant to pay Rent and other amounts hereunder and to perform all
obligations hereunder are independent covenants from the other terms and
provisions of this Lease and Tenant shall have no right to hold back, offset or
fail to pay any such amounts for any alleged default by Landlord or for any
other reason whatsoever.

After any default under this Lease, Landlord may accept any partial payment of
the sums then due under this Lease without prejudice to its rights to collect
the balance of the sums then due and without prejudice to any other right or
remedy Landlord may have.

(D) Damages Upon Termination. If Landlord elects to terminate this Lease,
Landlord may recover from Tenant the following damages, in addition to its other
remedies:

    (i) Any unpaid Rent which has been earned as of the time of such
termination, including interest thereon at the Default Rate; plus

    (ii) The amount by which any unpaid Rent which would have been earned after
termination through the date of judgment exceeds the greater of (A) the amount
of rent that Tenant proves could have been reasonable obtained by Landlord upon
a reletting of the Leased Premises for such period, or (B) the amount of rent
actually received by Landlord for such period, together with interest thereon at
the Default Rate; plus

    (iii) The amount by which the Rent which would have accrued for the balance
of the Term after the date of judgment exceeds the amount of rent that tenant
proves could be reasonably obtained by Landlord for such period, reduced to
present value at the Default Rate; plus

    (iv) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom including, without limitation, the cost of repairing the Premises, the
cost of reletting the Premises (including, without limitation, the cost of
remodeling and brokers' fees), and reasonable attorneys' fees; plus

    (v) At Landlord's election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable state law.
Damages shall be due and payable from the date of termination.

(E) Landlord's Self-Help

. In addition to Landlord's rights of self-help set forth elsewhere in this
Lease, if Tenant at any time fails to perform any of its obligations under this
Lease in a manner reasonable satisfactory to Landlord, Landlord shall have the
right, but not the obligation, upon giving Tenant at least three (3) days' prior
notice of its election to do so (but in the event of any emergency, no prior
notice shall be required), to perform such obligations on behalf of and for the
account of Tenant and to take all such action to perform such obligations. In
such event, Tenant shall reimburse Landlord on demand the costs and expenses
incurred by Landlord in connection therewith as additional Rent, with interest
thereon from the dates) such costs and expenses are incurred until paid at the
Default Rate. The performance by Landlord of any such obligation shall not
constitute a waiver of any default by Tenant or a release of Tenant therefrom.



(F) Landlord's Agents. In exercising any rights hereunder or taking any actions
provided for herein, Landlord may act through its employees, agents or
independent contractors as authorized by Lender.

(G) Landlord's Lien. Tenant hereby grants to Landlord a lien and security
interest on all property of Tenant now or hereafter placed in or upon Premises
including, but not limited to, all fixtures, machinery, equipment, furnishings
and other articles of personal property now or hereafter placed in or upon the
Leased Premises by or on behalf of Tenant, and all proceeds of the sale or other
disposition of such property (collectively, the "Collateral") and such property
shall be and remain subject to such lien and security interest of Landlord to
secure the payment of all Rent and other sums agreed to be paid by Tenant
herein. Said lien and security interest shall be in addition to and cumulative
of any Landlord's lien provided by law. This Lease shall constitute a security
agreement under the Oklahoma Uniform Commercial Code (the "UCC") so that
Landlord shall have and may enforce a security interest in the Collateral.
Tenant agrees to execute as debtor such financing statements and continuation
statements and any further documents as Landlord may now or hereafter reasonably
request in order that such security interest(s) may be and remain perfected
pursuant to the UCC. Landlord may at its election at any time file a copy of
this Lease as a financing statement. Landlord, as secured party, shall be
entitled to all of the rights and remedies afforded a secured parry under the
UCC, which rights and remedies shall be in addition to and cumulative of any
Landlord's liens and rights provided by law or by the other terms and provisions
of this Lease.

ARTICLE 18

Condemnation

If any portion of the Premises is taken by appropriation for public use under
right of eminent domain, or if a voluntary conveyance is made to the condemning
authority in lieu of eminent domain proceedings, Landlord and Tenant agree that
their respective rights shall be governed as follows:

(A) In the event that a taking occurs which, in the reasonable judgment of
Landlord does not substantially impair Tenant's use of the Premises, Landlord
shall be entitled to retain the entire proceeds from the eminent domain
proceeding (except for any portion attributable to Tenant's Property as defined
in Article 12 hereof or damage to or interruption of Tenant's business), but it
shall be obligated to repair or restore the Premises required by any alteration
or damage resulting from such taking, and Rent will not abate.

(B) In the event a taking occurs which, in the reasonable judgment of Landlord
substantially impairs Tenant's use of the Premises, Tenant shall have the right
to terminate this Lease upon thirty days notice to Landlord but notice shall be
given no later than the date title vests in the condemning authority.

In no event shall Tenant have any claim against Landlord for any portion of the
award paid by the condemning authority, whether for the fee or the leasehold, as
a result of such taking or conveyance under threat of condemnation, and Tenant
does hereby assign to Landlord all of Tenant's right, title and interest in and
to any and all amounts so paid or awarded except for any award made specifically
to Tenant by the condemning authority for loss or interruption of Tenant's
business or Tenant's Property as defined in Article 12 hereof or for the cost of
moving all of the same, or for the unamortized cost of Tenant's leasehold
improvements paid for by Tenant and depreciated on a straight-line basis over
the term of this Lease.

ARTICLE 19

Quiet Enjoyment - Covenants

Tenant, upon payment of all rent and observing and keeping all the covenants,
agreements and conditions of this Lease on its part to be kept, shall quietly
have and enjoy the Premises during the term of this Lease, without hindrance or
molestation by anyone claiming by, from, through or under Landlord, subject and
subordinate, however, to the exceptions, reservations and conditions of this
Lease.

ARTICLE 20

Notices and Payment of Rent

Whenever in this Lease it shall be required or permitted that notice or demand
be given or served by either parry to this Lease to or on the other parry, such
notice or demand shall be given or served by personal delivery or by certified
or registered mail, return receipt requested, postage prepaid, addressed as
follows:

TO LANDLORD: 

Great Places, L.L.C.
2001 Cambridge Way
Edmond, Oklahoma 73013

WITH COPY TO: 

Max C. Tuepker, Esq.
204 N. Robinson, 25'h Floor
Oklahoma City, Oklahoma 73102

TO TENANT: 

Eateries, Inc.
1220 S. Santa Fe
Edmond, Oklahoma

WITH COPY TO: 

Tom Golden
Hall, Estill, Gable, Golden & Nelson
320 S. Boston Avenue, Suite 400
Tulsa, Oklahoma 74103-3708

Every notice, demand, request or communication hereunder which is given by
personal delivery shall be deemed given as of the date and time of such personal
delivery, and every notice, demand, request or communication hereunder sent by
mail in the manner described above shall be deemed to have been given or served
upon mailing. All rent and other payments shall be either delivered or sent by
first-class mail and paid by Tenant to Landlord at the address above provided.
Either party may change its address by giving written notice to the other
parties in the manner described in this Article.

ARTICLE 21

Obligations of Successors

The parties hereto agree that all the provisions hereof are to be construed as
covenants and agreements as though the words importing such covenants and
agreements were used in each separate paragraph hereof, and that all of the
provisions hereof shall bind and inure to the benefits of the parties hereto and
their respective legal representatives, successors and assigns.

ARTICLE 22

Force Majeure

Any prevention, delay or stoppage due to strikes, lockouts, labor disputes, acts
of God, inability to obtain labor or materials or reasonable substitutes
therefor, governmental restrictions, governmental regulations, governmental
controls, judicial orders, enemy or hostile governmental action, civil
commotion, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, shall excuse the performance by such
parry for a period equal to any such prevention, delay or stoppage, except the
obligations imposed with regard to Minimum Annual Rental and other charges to be
paid by Tenant pursuant to this Lease. It is expressly agreed that any other
time limit provision contained in this Lease shall be extended for the same
period of time lost by causes hereinabove set forth.

ARTICLE 23

Holding Over

It is hereby agreed that in the event of Tenant holding over after termination
of this Lease with the consent of Landlord, the tenancy thereafter shall be from
month to month in the absence of a written agreement to the contrary, and such
month-to-month tenancy shall be terminable on thirty days written notice given
by either Landlord or Tenant. During such month-to-month tenancy, Tenant shall
pay to Landlord rent equal to 110 percent of the monthly payment of Minimum
Annual Rental paid in the previous lease year.

ARTICLE 24

Estoppel Certificates / Subordination / Non-Disturbance

At any time and from time to time, Landlord on at least seven days prior notice
by tenant, and Tenant, on at least seven days prior request by landlord, will
deliver to the party making such request a statement in writing certifying that
this Lease is unmodified and in full force and effect (or if there shall have
been modifications, that the same is in full force and effect as modified and
stating the modifications), any other statements typically found in such
estoppel certificates which Landlord or Tenant may reasonably request and the
date to which the rent and any other deposits or charges have been paid and
stating whether or not to the best knowledge of the party executing such
certificate, the party requesting such statement is in default in the
performance of nay covenant, agreement or condition contained in this Lease and,
if so, specifying each such default of which the executing party may ha This
Lease Agreement shall be subordinate to any mortgage or other hypothecation for
security now or in the future placed on the real property of which the Premises
are a part, and to all advances made on such security, and on all renewals,
modifications, consolidations, replacements, and extensions of such mortgage or
other hypothecation. In spite of such subordination, Tenant's right to quiet
possession of the Premises shall not be disturbed if Tenant is not in default
and so long as Tenant shall pay the rent and observe and perform all of the
provisions of this Lease Agreement, unless this Lease Agreement is otherwise
terminated pursuant to its terms.

Tenant also agrees to execute any documents required to effectuate such
subordination, and failure to do so within ten (10) days after written demand,
does make, constitute, and irrevocably appoint Landlord as Tenant's
attorney-in-fact, and in Tenant's name, place, and stead, to do so.

Upon a foreclosure of any mortgage or execution of any deed in lieu of
foreclosure, or declaration of Landlord's default under any hypothecation for
security and demand by Landlord's successor, Tenant shall attorn to and
recognize such successor as Landlord under this Lease Agreement.

ARTICLE 25

Memorandum of Lease

Landlord and Tenant agree that this Lease shall not be recorded but that a
Memorandum of Lease describing the Premises and stating the term of this Lease,
Tenant's rights of renewal and the addresses of Landlord and Tenant may be
executed if desired by either parry, and the same may thereafter be recorded by
either Landlord or Tenant. The form of Memorandum is attached hereto as Exhibit
"B".

ARTICLE 26

Representations and Warranties

The Landlord makes no representations or warranties regarding the condition
and/or fitness for a particular use of the Premises or personal property located
on the Premises. Tenant has inspected the Premises and such personal property,
and accepts the Premises and all such property in "as is condition." Tenant
further agrees to make whatever improvements or alterations at it's own expense
to the Premises that would be required to operate in compliance with all Federal
and state regulatory requirements. Landlord makes no representations or
warranties concerning the ADA or any environmental issues.

ARTICLE 27

Waiver

No waiver of any condition or any legal right or remedy shall be implied by the
failure to declare a forfeiture or for any other reason, and no waiver of any
condition or covenant shall be valid unless it is in writing and signed by the
waiving party. No waiver by either parry of any covenant or condition herein
shall constitute a waiver of any further breach or continuance of the same
condition or covenant or any other condition or covenant.

ARTICLE 28

Not Used

ARTICLE 29

Not Used

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease on the day
and year first above written.

LANDLORD:

GREAT PLACES, L.L.C.
660: James Burke, Managing Member

TENANT:

EATERIES, INC.
By:_______________________
Vincent F. Orza, Jr. President

State of Oklahoma            )
                                        ) ss:
County of Oklahoma         )

This instrument was acknowledged before me on May 1, 1999, by James Burke, as
Managing Member of GREAT PLACES, L.L.C., an Oklahoma limited liability company,
on behalf of said limited liability company, as Landlord.

Notary Public

My Commission Expires:

Seal

 

State of Oklahoma            )
                                        )ss:
County of Oklahoma        )

This instrument was acknowledged before me on May 1, 1999, by Vincent F. Orza,
Jr., as President of EATERIES, INC., an Oklahoma corporation, on behalf of said
corporation, as Tenant.

Notary Public

My Commission. Expires:

Seal